 

Emission Reduction Purchase Agreement  Page 1 of 10 


Exhibit 10.1

EMISSION REDUCTION PURCHASE AGREEMENT

(ERPA)

between

(the "Purchaser")

UNITED BEST TECHNOLOGY LIMITED

Address: Suite 1001-4A, Champion Building,
287-291 Des Voeux Road, Central Hong Kong

Tel : 852-2405-6999
Fax: 852-2492-3777
Email: trivutruong2004@yahoo.ca

President -General Director: Dr. Tri Vu Truong

and

(the " Suoi Chim 2 Hydro Power-CDM Project Proponent")., henceforth
“VIETNAM PROJECT PROPONENT”

Sponsor: HONG KONG CONSTRUCTION INVESTMENT JOINT STOCK
COMPANY (HTIC., JSC)

Address: Sector 4, Hat Lot Town, Mai Son District, Son La Province., Vietnam
Mobile phone:+84 912009888.
Telephone: +84 22 212 877
Fax: +84 22 843 516.

General Director: Mr. Dang Ngoc Hoan

Initial VN Hydro Power CDM Project Proponent:__________Initial United Best
Technology-2:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement  Page 2 of 10            Interpretation
and Definitions In this Agreement, unless otherwise required by the context, all
capitalized terms shall have the  meaning set forth in the definitions below.   
Additional  Means any Certified Emission Reduction (CER) generated by the
Project  Emission  that is in excess of [50,000] Certified Emission Reductions
(CERs) per  Reduction:  annum.      Agreement:  Means this Emission Reduction
Purchase Agreement.      Annex B Countries:  Means the countries listed in Annex
B to the Kyoto Protocol having    committed themselves to reduce or limit their
GHG emissions.     Annex I Countries:  Means the parties to the UNFCCC listed in
Annex I thereto (Annex I    consists of industrial countries and countries in
transition).    Anticipated  Means up to [50,000] Certified Emission Reductions
(CERs) per annum  Emission  during the Crediting Period, anticipated to be
generated by the Project  Reduction:  and calculated in accordance with the
Kyoto Rules.    Baseline:  Means the scenario that reasonably represents the
anthropogenic    emissions of GHG that would occur in the Host Country in the
absence of    the Project, determined in accordance with the Kyoto Rules.    
Business Day:  Means a day on which banks are open for general business in
Vietnam.     Carbon Dioxide  Means a metric measure used to compare the
emissions of various GHG  Equivalent:  based upon their global warming
potential.    Certification:  Means the written confirmation by an Operational
Entity of an Emission    Reduction resulting from a CDM project and having
passed the  Verification procedure according to the Kyoto Rules.    Certified
Emission  Means a unit of Emission Reduction issued pursuant to Article 12 of
the  Reduction (CER):  Kyoto Protocol and the requirements of the Kyoto Rules
(including    Certification), equal to one metric ton of Carbon Dioxide
Equivalent    resulting from a CDM project.    Clean Development  Means the
flexible mechanism established by Article 12 of the Kyoto  Mechanism (CDM): 
Protocol providing for Annex I Countries to implement projects that reduce   
emissions in non-Annex I Countries in return for CERs and assist the non-   
Annex I Countries in achieving sustainable development and contributing    to
the ultimate objective of the UNFCCC.    Crediting Period:  Means, until
December 31, 2026.    Emission  Means reduction in emission of GHG achieved,
calculated in accordance  Reduction:  with the Kyoto Rules.    Executive Board: 
Means the international authority elected by the representatives of the   
parties to the Kyoto Protocol responsible for monitoring the CDM process.    
First Commitment  Means October 25, 2007 until December 31, 2026. Period:    
Force Majeure:  Means any circumstance or condition beyond the control of either
party to    this Agreement affecting the performance of its obligations under
this    Agreement including in particular wars, insurrection, natural disaster
or    equivalent circumstances.


Initial VN Hydro Power CDM Project Proponent:__________ Initial United Best
Technology-2:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement  Page 3 of 10            Greenhouse Gases 
Means the six gases listed in Annex A to the Kyoto Protocol.  (GHG):    Host
Country:  Vietnam   Kyoto Protocol:  Means the protocol to the UNFCCC adopted at
the third conference of the    parties to the UNFCCC in Kyoto, Japan, on
December 11, 1997.    Kyoto Rules:  Means the UNFCCC, Kyoto Protocol, the Bonn
agreement, the    Marrakesh Accords, any relevant decisions, guidelines,
modalities and    procedures made pursuant to them and/or any succeeding
international    agreements as amended and/or supplemented from time to time
and    which include those rules specifically required to be met for the
issuing    and transfer of CERs.   Letter of Approval  Means a binding approval
of the Project by the Host Country together with  (LOA):  an approval of the
transfer of CERs.   Monitoring Report:  Means an annual report to be provided by
Owner setting out the total    number of Emission Reductions generated by the
Project during the    previous year according to the Kyoto Rules, international
Monitoring rules    and the PDD.   Monitoring:  Means the collection and record
of data allowing the assessment of    reductions in GHG emissions resulting from
the Project conducted in    accordance with the Kyoto Rules.   Operational
Entity:  Means an independent entity accredited by the Executive Board being
the    executive body for CDM and inter alias responsible for determining   
whether a project and the resulting Emission Reductions meet the    requirements
of Article 12 of the Kyoto Protocol.   ProjectDesign  Means a detailed
description of the Project to be submitted for Validation  Document (PDD): 
prepared in accordance with the Kyoto Rules, the UFG and the Directive    and
attached as Annex III. The Purchaser will be responsible for providing  PDD
development for Registration of the Project.   Project:  Means the proposed CDM
project described in the PDD and other    documents describing the
implementation and economics of the Project    attached in Annex IV.  
Registration:  Means the official registration of a CDM project by the Executive
Board    according to the Kyoto Rules.   UNFCCC:  Means the United Nations
Framework Convention on Climate Change    adopted in New York on May 9, 1992.  
Unit Price:  Means the price payable by Purchaser to Project Proponent per
Certified    Emission Reduction (CER) which is equal to:     United Best
Technology will purchase certified CER generated by this    project for the year
2007 to 2012 with options of extension for another 7    years plus 7 years under
same terms and conditions. The Project    Proponent will be paid (85)% of net
revenue from sale of certified CER    generated as received by Viet nam Project
Proponent from this project    after initial one time $(75,000) USD of first
revenue payment to United    Best Technology for the funding the CDM process.
The purchase price by    United Best Technology is fixed as (10)$US/CER minus
tax and sale    commission.


Initial VN Hydro Power CDM Project Proponent:__________Initial United Best
Technology-2:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement  Page 4 of 10          Validation:  Means
the assessment of the PDD, including the Baseline, by an Operating Entity,
determining its compliance with the Kyoto Rules.   Verification: Means the
periodic independent review and ex post determination of the monitored
reductions in GHG emissions that the Project has achieved during a specified
period of time by an Operational Entity in accordance with the Kyoto Rules. The
project's owner will be Responsible for providing periodical monitoring.    
Unless otherwise specified, references to clauses are to clauses of this
Agreement, references to legal provisions are references to such provisions as
in effect from time to time, use of a gender includes any gender and use of the
plural includes the singular and vice versa where the context requires.   All
headings and titles are inserted for convenience only and shall not be deemed
part of this  Agreement or taken into consideration in its interpretation.    
    1. Preamble            The Project is located on the territory of the Host
Country.           2.   Contractual Obligations    2.1. Anticipated Emission
Reductions     2.1.1.   Upon Registration of the Project, Purchaser shall
endeavor to implement the Project in      accordance with the PDD and other
documents describing the implementation and      economics of the project
attached in Annex IV at its own risk and expense. It is hereby      acknowledged
and agreed between the parties hereto that Purchaser does not warrant      the
generation of, and is not obliged to generate, any CERs, whether by the Project
or      otherwise.     2.1.2.   If the Project generates CERs during the
crediting period, Project Proponent shall, to the      extent it is legally
possible and permissible, exclusively transfer or cause to be      transferred
to Purchaser all rights (and, to the extent legally possible and permissible,   
  legal title) which Project Proponent may have in the Anticipated Emission
Reductions      generated during the Crediting Period to Purchaser.    2.1.3.  
Purchaser shall pay to Project Proponent the Unit Price for each Anticipated
Emission      Reduction generated by the Project and in which the Project
Proponent's rights are      transferred to Purchaser in accordance with clause 3
below.     2.2.   Additional Emission Reductions     2.2.1. If Additional
Emission Reductions are generated by the Project during the Crediting     
Period, Project Proponent shall offer any Additional Emission Reductions to
Purchaser      subject to the terms and conditions of this Agreement and at a
price per Additional      Emission Reduction equal to the Unit Price. If
Purchaser does not wishes to exercise the      purchase option then Project
Proponent may deal with the Additional Emission      Reductions as it wishes.   


Initial VN Hydro Power CDM Project Proponent:__________Initial United Best
Technology-2:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement  Page 5 of 10      2.2.2.     Additional
Emission Reductions offer by the Purchaser shall be made as soon as     
 possible after such Additional Emission Reductions have been generated, but no
later       than December 31 of the year subsequent to the calendar year in
which such Additional       Emission Reductions have been generated.    2.2.3.  
 Purchaser shall be entitled to accept such offer as a whole or in part and
shall notify to       Project Proponent within one month after receipt of such
offer, whether and to what       extent it accepts the offer. If Purchaser does
not respond within this deadline the offer       shall be deemed to be rejected
by Purchaser.    2.2.4.   To the extent Purchaser accepts the offer, Project
Proponent shall, to the extent it is       legally possible and permissible,
transfer or cause to be transferred to Purchaser all       rights (and, to the
extent legally possible and permissible, legal title) which Project     
 Proponent may have in those Additional Emission Reductions in respect of which 
     Purchaser has accepted such offer, within two months after acceptance of
such offer by       Purchaser.    2.2.5.   To the extent Purchaser rejects such
offer of Additional Emission Reductions or such offer       is deemed rejected
by Purchaser, Project Proponent shall be free to enter into contracts       with
other parties for the sale of such Additional Emission Reductions or to
otherwise       deal with such Additional Emission Reductions as Project
Proponent wishes.     2.2.6.    Purchaser shall pay to Project Proponent a price
equal to the Unit Price for each       Additional Emission Reduction in respect
of which Purchaser has accepted such offer.     2.3.   Emission Reductions
generated after the Crediting Period         If the Project generates any
Certified Emission Reductions after the Crediting Period,       Purchaser shall
enter into negotiations with Project Proponent with a view to concluding     
 an agreement on the purchase of such Certified Emission Reductions based on
the       principles of this Agreement but amended in order to reflect the
international and/or       national rules then applicable.          3.  
Transfer         Transfer to Purchaser of all the rights (and, to the extent
legally possible and permissible,       legal title) which Project Proponent may
have in a Certified Emission Reduction shall       have occurred upon the
transfer of a CER from the register of the Executive Board to a       register
in favor of Purchaser or such other account or register Purchaser has notified
to       Project Proponent in writing.          4.    Payment    4.1.    Payment
for Certified Emission Reductions    4.1.1. Payment by Purchaser to Project
Proponent for the Certified Emission Reductions (the       rights in which are
transferred pursuant to clause 3) shall be made on the last Business       Day
of the month in which a 40 Business Day period, starting at the day on which   
   Purchaser has received satisfactory evidence of the transfer as provided for
in Clause 3,       has elapsed.


Initial VN Hydro Power CDM Project Proponent:__________Initial United Best
Technology-2:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement  Page 6 of 10        4.1.2.   All payments
shall be made to the accounts specified in Annex [I] hereto or such other     
account as may from time to time be notified to the other party in writing.   
4.1.3.   All payments shall be made in US Dollars.    4.1.4. Subject to clause
4.1.5 below, all taxes, fees, costs or other expenses in connection with     
the generation of CERs by the Project and their Registration and transfer
(including VAT      in any jurisdiction Purchaser duly notifies Project
Proponent to transfer CERs as in      Clause 3, if applicable) shall be borne by
Project Proponent and purchaser.     4.1.5.   The share of the proceeds from
CERs generated by the Project to be used to cover      administrative expenses
according to the Kyoto Rules shall be borne by Project      Proponent and
Purchaser in equal shares .        The share of the proceeds from CERs generated
by the Project to be used to assist      developing countries that are
particularly vulnerable to the adverse effects of climate      change to meet
the costs of adaptation according to the Kyoto Rules shall be borne by     
Project Proponent and Purchaser in equal shares.       5.   Termination and
Remedies    5.1.       Either party (the "Non-defaulting Party") shall be
entitled to terminate this Agreement by      written notice to the other party
with immediate effect if any of the following events      occurs:    5.1.1.  
the other party commits a breach of any of its obligations under this Agreement
and, in      the case of a breach capable of being remedied, such breach remains
for more than 30      Business Days after it has been requested in writing by
the Non-defaulting Party to      remedy the breach; or    5.1.2.   the other
party goes into liquidation (whether voluntary or otherwise), is unable to pay
its      debts as they fall due, is wound up, makes any compromise, composition
or other      arrangement with its creditors generally, or becomes subject to
any administration order.     5.2. Force Majeure        Should either party be
impeded wholly or in part from fulfilling any of its obligations under      the
Agreement for reasons of Force Majeure, such obligation shall be suspended to
the      extent and for as long as such obligation is affected by Force Majeure
and the impeded      party shall be entitled to such extension of time as may be
reasonably necessary.         Either party shall notify the other party of the
existence and date of beginning of an event      of Force Majeure that is likely
to impede its performance under the Agreement within 5      Business Days after
having obtained knowledge of any such event. Either party shall      likewise
advise the other of the date when such event ended and shall also specify the   
  re-determined time by which the performance of its obligations hereunder is to
be      completed.        Project Proponent and Purchaser shall consult with
each other with a view of determining      any further appropriate action if a
condition of Force Majeure is to continue after 20      Business Days from the
date of giving notice thereof.        Neither party shall be liable for damages
or have the right to terminate this Agreement for 


Initial VN Hydro Power CDM Project Proponent:__________Initial United Best
Technology-2:

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement  Page 7 of 10            any delay in
performing hereunder if such delay is caused by Force Majeure; provided,     
however, that the non-impeded party shall be entitled to terminate such part of
the      Agreement that remains unfulfilled, if the condition of Force Majeure
is to continue after 6      months from the date of giving notice thereof.      
6.   Change in Circumstances        If any change in circumstances (i.e. a
change of scientific basics or applicable standards      relating to the
Baseline methodology and/or the applicable criteria for Verification and     
Certification of the resulting Emission Reductions) occurs which substantially
affects the      Project, the parties to this Agreement shall enter into
negotiations with a view to adapt      the Project and its implementation or any
relevant provision of this Agreement, as may      be necessary or useful. A
change in circumstances shall in no event be considered      substantially
affecting the Project if at least 50% of the Anticipated Emission Reductions   
  can be generated.        The parties to this Agreement shall cooperate and
make their best efforts to enable the      continuation of the Project in
accordance with the new circumstances and to achieve the      generation and
transfer of the Anticipated Emission Reductions.        If any of the documents
related to the Project and submitted at any time during the term      of this
Agreement fails to be approved by such authority whose approval is required     
under the Kyoto Rules or otherwise appears to be non-compliant with any
relevant      standards or conditions of the Kyoto Rules, Project Proponent and
Purchaser shall      discuss whether or not the relevant documents are to be
revised and resubmitted.        7.   Conditions Precedent        This Agreement
shall enter into force upon satisfaction of the following conditions     
precedent:        1. Conclusion of a binding agreement with the Host Country.
            8.   Miscellaneous    8.1.   Assignment and subcontracting    
Neither party shall, without the written consent of the other party, assign or
transfer the      Agreement or the benefits or obligations thereof or any part
thereof to any other person.     8.2.   Confidentiality and Disclosure     The
parties shall treat as confidential all information obtained as a result of
entering into      or performing this Agreement which relates to the provisions
of this Agreement, the      negotiations relating to this Agreement and the
subject matter of this Agreement.         No party shall disclose any such
confidential information to any third party, except in      those circumstances
where disclosure is required in order to comply with any laws or     
regulations, including without limitations the Kyoto Rules.


Initial VN Hydro Power CDM Project Proponent:__________Initial United Best
Technology-2:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement  Page 8 of 10        8.3.   Notices       
  Any communications to be made under or in connection with this Agreement shall
be      made in writing (including by facsimile) to the address or facsimile
number, from time to      time designated by the party to whom the communication
is to be made to the other party      for that purpose. The address and
facsimile number so designated are set out in Annex      [I] hereto. A         
  Communication will only be effected, if sent by mail, when delivered to or
rejected by the      recipient, if sent by facsimile, when a transmission report
shows that the facsimile has      been sent.     8.4.   Entire Agreement        
This Agreement embodies the whole and only agreement of the parties with respect
to      the subject matter hereof, and no prior or contemporaneous oral or
written agreement or      understanding shall be deemed to constitute a part of
this Agreement, unless expressly      referred to herein, or attached hereto, or
specifically incorporated by reference herein.      The Annexes and schedules to
this Agreement constitute integral parts of this Agreement      and shall
therefore be deemed part of this Agreement.    8.5. Amendments        This
Agreement may only be amended with the written consent of the parties hereto. 
   8.6.   Costs and Expenses        Each party shall bear its own costs and
expenses in relation to the negotiation,      preparation, execution and
carrying into effect of this Agreement.    8.7   Severability         If any
part or provision of the Agreement is or becomes illegal, void or unenforceable
in      any respect, the remaining parts or provisions shall not be affected or
impaired. Any      deficiency in the Agreement resulting there from shall be
amended by way of      interpretation of the Agreement having due regard to the
parties intent.    8.8.   Governing law        This Agreement shall be governed
and construed in accordance with English law      excluding its rules on
conflicts of laws.    8.9.   Jurisdiction        The parties irrevocably submit
to the exclusive jurisdiction of the courts having jurisdiction      in
commercial matters for England with regard to all disputes arising out of or in 
    connection with this Agreement, its violation, termination or nullity.   
8.10.   Counterparts        This Agreement shall be executed in two counterparts
with one copy for Project      Proponent and one for Purchaser. If there are any
discrepancies between the English      and the Vietnamese version, the English
version will prevail .


Initial VN Hydro Power CDM Project Proponent:__________Initial United Best
Technology-2:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement 
                                                                 Page 9 of 10 


 

PARTIES TO THE AGREEMENT

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined
above, this 25th day of October 2007, in the presence of:

Purchaser:                DR. TRI VU TRUONG  General Director: Dr. Tri Vu Truong
  Project Proponent:               DANG NGOC HOAN General Director: Mr. Dang
Ngoc Hoan       Witness No 1  Witness No 2        BUI THI LAN HUONG  LE QUOC
HUNG  Msc. Bui thi Lan Huong  MSc. Le Quoc Hung  CERtech Environment
inc.-Canada  Engineer Viet nam 


   

Initial VN Hydro Power CDM Project Proponent:__________Initial United Best
Technology-2:

 

--------------------------------------------------------------------------------

Emission Reduction Purchase Agreement      Page 10 of 10    ANNEX I:        1.
The salient features of Suoi Chim II hydro Power project at Bac Yen district in
Son La  Province, Viet nam.          No  Parameters  Symbols  Units Value  1 
Catchment area  F  km2 108  2  Long-term average annual rainfall  Xo  mm 2,300 
3  Average flow  Q0  m3/s 4.16  4  Total amount of average annual flow  W0 
106m3 131.10  5  Specific runoff  M0  l/s.km2 59  6  Normal water level  MNDBT 
m 405  7  Dead water level  MNC  m 400  8  Surface area with normal water level 
F  ha 50  9  Designed head  Htt  m 200  10  Designed discharge  QTK  m3/s 8.31 
11  Installation capacity  Nlm  MW 14  12  Firm capacity P=85%  Ndb  MW 3,4  13 
Number of unit  z     02  14  Estimated Annual Electricity Generation  Eo  106
kWh  57.68  15  Estimated Annual Operation Hours  hsd  h 4120  16 Annual
estimation of the emission
reduction, tCO2 eq  CERs tCO2 eq 33,454 17  Resettlement     person 0  18
Compensation (land, tree, farm, property,
etc…)    103USD 300 19  It is run off river hydropower plant        yes  20 New
hydropower project with reservoirs
having power densities (installed capacity
devided by the surface area at full reservoir
level) greater than 4 W/m2 .      28


2. Project time schedule.

     - Year of 2007: FS and technical design is planned to be completed by the
4th quarter of 2007. Preparing work and opening ceremony of project is planned
by the 2nd quarter of 2008.

- Year of 2008: Buying the equipments and construct some main items.

     - Year of 2009: Operation of unit 1 by the 3rd quarter of 2009, completing
of project by the 4th quarter of 2009.

 

Initial VN Hydro Power CDM Project Proponent:__________Initial United Best
Technology-2:

 

--------------------------------------------------------------------------------